Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of Group I and species (canine; live attenuated non-rabies virus pathogen) in the reply filed on 9/28/2021 is acknowledged.
Claims 16, 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2021.
Claims 1-15 are under consideration.

Information Disclosure Statement
2. The information disclosure statement (IDS) was submitted on 7/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3. Claims 2-15 are objected to because of the following informalities:  
Claims 2-15 recite the term “Claim”. For improved language, the term does not need to be capitalized and should be in lower case (reciting “claim”).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claims 1, 2 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lilja et al. (US20140271829)(cited in the Restriction Action issued 8/6/2021).
See claims 1, 2 as submitted 9/28/2021.
Lilja et al. teaches: composition [0016]; alphavirus RNA replicon [0014] (as recited in claim 1); rabies virus antigen [0177](as recited in claim 1); wherein alphavirus includes Venezuelan equine encephalitis virus (VEE)[0034](as recited in claim 2).
Thus, Lilja et al. anticipates or renders obvious the instantly claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 3, 7-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lilja et al. (cited above) as applied to claims 1, 2 above and further in view of David et al. (WO2013138776)(See PTO-892: Notice of References Cited).
See claims 3, 7-11, 13-15 as submitted 9/28/2021.
See the teachings of Lilja et al. above. Lilja et al. also teaches or suggests: generation of broad and potent immune responses (abstract); VRPs (alphavirus replicon particle)[0014]; including combinations of VRPs [0123]; including multiple VRPs [0197](as recited in claim 14); use of vectors that carry open reading frame [0029]; wherein VRPs employ vectors [0033](as recited in claims 13, 14); including use of proteins from different viral strains [0033, 0147, 0208]; induction of humoral immune response [0195](as recited in claim 9); induction of protective immune response [0197](as recited in claim 11); administered without adjuvant [0077] (as recited in claim 15); vaccine (abstract)(as recited in claim 8).
Lilja et al. does not teach wherein the rabies virus antigen is a glycoprotein (G) or an antigenic fragment thereof; wherein the rabies virus glycoprotein (G) comprises an amino acid sequence comprising at least 95% identity with the amino acid sequence of SEQ ID NO: 2; wherein the mammal is a canine (elected species); that further comprises at least one non-rabies virus antigen for eliciting protective immunity to a non-rabies virus pathogen; that further comprises at least one recombinant vector that comprises a nucleotide sequence encoding at least one protein antigen or antigenic fragment thereof that originates from a non-rabies virus pathogen; that further comprises an alphavirus RNA replicon particle comprising a nucleotide sequence encoding at least one protein antigen or antigenic fragment thereof that originates from a non-rabies virus pathogen.
David et al. teaches: anti-rabies vaccine (abstract); rabies glycoprotein polynucleotide (pages 13, 14); rabies G protein (p. 4)(as recited in claim 3); including SEQ ID NO: 10, which has 100% identity with instant SEQ ID NO: 2 (See Result 3 of STIC Sequence Search Result 20210801_151837_us-16-759-868-2.rag in SCORE)(as recited in claim 7); for dogs (abstract)(as recited in claim 10); including multivalent vaccines including antigens from different genera (p. 8)(as recited in claims 11, 13, 14).
One of ordinary skill in the art would have been motivated to use rabies and non-rabies virus antigens as taught or suggested by David et al. in the composition as taught by Lilja et al. Lilja et al. teaches or suggests generation of broad and potent immune responses, including usage of rabies antigens, combinations of VRPs, including multiple VRPs, and use of proteins from different viral strains and different genera, and David et al. teaches such antigens (See MPEP 2144.06: Substituting equivalents known for the same purpose).
Further as to claim 9, Lilja et al. teaches: induction of humoral immune response [0195](as recited in claim 9). Further, the “wherein” clause is interpreted to recite results that flow from administration of the composition as recited in claim 8 (see also MPEP 2111.04: The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”);… In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
One of ordinary skill in the art would have had a reasonable expectation of success for
using rabies and non-rabies virus antigens as taught or suggested by David et al. in the composition as taught by Lilja et al. There would have been a reasonable expectation of success given the underlying materials (antigens as taught by Lilja et al. and David et al.) and methods (eliciting immune response as taught by Lilja et al. and David et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

6. Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lilja et al. in view of David et al. (references cited above) as applied to claims 3, 7-11, 13-15 above and further in view of Wu et al. (U.S. Patent No. 8795681)(See PTO-892: Notice of References Cited).
See claims 4-6 as submitted 9/28/2021.
See the teachings of Lilja et al. in view of David et al. above, including as to using multiple VRPs; including wherein alphavirus includes Venezuelan equine encephalitis virus (VEE)[0034].
Lilja et al. in view of David et al. does not teach one or more additional alphavirus RNA replicon particles which encodes a second rabies virus antigen that originates from a different strain of rabies virus than the one that said rabies virus antigen originates from.
Wu et al. teaches: nucleic acid molecules encoding rabies virus glycoprotein (title, abstract); including genes of at least two different rabies strains (column 1, line 14). 
One of ordinary skill in the art would have been motivated to use antigens from different strains as taught or suggested by Wu et al. in view of the composition as taught by Lilja et al. in view of David et al. Lilja et al. in view of David et al. teaches or suggests generation of broad and potent immune responses, including usage of combinations of VRPs, including multiple VRPs and use of proteins from different viral strains, including using rabies antigens, and Wu et al. teaches such antigens from different rabies strains (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using antigens from different strains as taught or suggested by Wu et al. in view of the composition as taught by Lilja et al. in view of David et al. There would have been a reasonable expectation of success given the underlying materials (rabies antigens as taught by Lilja et al., David et al., and Wu et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lilja et al. in view of David et al. (references cited above) as applied to claims 3, 7-11, 13-15 above and further in view of Murphy et al. (U.S. Patent No. 7208161)(See PTO-892: Notice of References Cited).
See claim 12 as submitted 9/28/2021.
See the teachings of Lilja et al. in view of David et al. above. It is noted David et al. teaches multivalent vaccine and use of antigens, such as parainfluenza antigens (p. 8).
Lilja et al. in view of David et al. does not teach wherein the non-rabies virus pathogen is a live attenuated non-rabies virus pathogen.
Murphy et al. teaches: live attenuated parainfluenza vaccines (Examples IX, X, XI, XII).
One of ordinary skill in the art would have been motivated to use live attenuated non-rabies virus pathogen as taught by Murphy et al. in view of the composition as taught by Lilja et al. in view of David et al. Lilja et al. in view of David et al. teaches or suggests generation of broad and potent immune responses, including usage of combinations of VRPs, including multiple VRPs and use of proteins from different viral strains and parainfluenza, and Murphy et al. teaches such an antigen (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for
using live attenuated non-rabies virus pathogen as taught by Murphy et al. in view of the composition as taught by Lilja et al. in view of David et al. There would have been a reasonable expectation of success given the underlying materials (antigens as taught by Lilja et al. in view of David et al. and Murphy et al.) and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
8. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468. The examiner can normally be reached M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648